     Case 1:19-cv-01156-DAD-SKO Document 15 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RENEE C. MENDOZA,                                  No. 1:19-cv-01156-DAD-SKO
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   MACY’S INC.,
                                                        (Doc. No. 14)
15                      Defendant.
16

17          Plaintiff Renee C. Mendoza is proceeding pro se and in forma pauperis in this action

18   against defendant Macy’s Inc. (Doc. No. 1.) The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 20, 2019, the assigned magistrate judge screened plaintiff’s complaint,

21   found that plaintiff had failed to state any cognizable claims and granted plaintiff leave to file a

22   first amended complaint within twenty-one (21) days. (Doc. No. 4.) On October 9, 2019,

23   plaintiff requested request for an extension of time to file her amended complaint. (Doc. No. 5.)

24   The magistrate judge granted plaintiff the requested extension to November 22, 2019. (Doc. No.

25   6.)

26          On December 2, 2019, the magistrate judge issued an order requiring plaintiff to show

27   cause, in writing, within fourteen (14) days as to why the action should not be dismissed due to

28   plaintiff’s failure to comply with the court’s order. (Doc. No. 7.) On December 20, 2019,
                                                       1
     Case 1:19-cv-01156-DAD-SKO Document 15 Filed 01/13/21 Page 2 of 3


 1   plaintiff responded by requesting a second extension of time to file her amended complaint.

 2   (Doc. No. 8.) The magistrate judge discharged the order to show cause and granted plaintiff an

 3   additional extension of time to January 27, 2020. (Doc. No. 9.) Plaintiff requested a third

 4   extension of time on January 31, 2020, and the magistrate judge yet again granted plaintiff an

 5   extension to April 6, 2020 to file an amended complaint. (Doc. Nos. 10, 12.)

 6           On May 11, 2020, the magistrate judge entered a second order requiring plaintiff to show

 7   cause, in writing, within fourteen (14) days as to why this action should not be dismissed due to

 8   plaintiff’s failure to comply with the court’s order. (Doc. No. 13.) Plaintiff was warned that a

 9   failure to respond to that order to show cause would result in a recommendation that this action be

10   dismissed. (Id. at 2.) To date, plaintiff has not filed an amended complaint or otherwise

11   responded to the May 11, 2020 order to show cause.

12           Accordingly, on July 1, 2020, the magistrate judge issued findings and recommendations,

13   recommending that this action be dismissed due to plaintiff’s failure to state a claim and failure to

14   comply with a court order. (Doc. No. 14.) The findings and recommendations provided plaintiff

15   twenty-one (21) days in which to file objections thereto. (Id. at 3.) Plaintiff has not filed

16   objections to date, and the time in which to do so has passed.

17           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

18   conducted a de novo review of this case. Having carefully reviewed the entire file, the

19   undersigned concludes that the findings and recommendations are supported by the record and

20   proper analysis.
21           Accordingly,

22           1.     The findings and recommendations issued July 1, 2020 (Doc. No. 14) are adopted

23                  in full;

24   /////

25   /////

26   /////
27   /////

28   /////
                                                       2
     Case 1:19-cv-01156-DAD-SKO Document 15 Filed 01/13/21 Page 3 of 3


 1         2.    This action is dismissed with prejudice due to plaintiff’s failure to state a claim

 2               and failure to comply with a court order; and

 3         3.    The Clerk of the Court is directed to close this case.

 4   IT IS SO ORDERED.
 5
        Dated:   January 12, 2021
 6                                                      UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
